On Application por Rehearing.
Howe, J.
It now appears that Pierre Casanave gave a bond. It was not copied in the record, and the assertion in the brief of appellees that he had never given one was not contradicted. But a copy of the bond was attached to the record by consent, in such way that it was overlooked. We are not disposed, however, to change our decree.. The supposed want of a bond was but one of the defects referred to.
The prescriptions of five and ten years pleaded by plaintiff, do not apply. The former is intended to cure informalities, and the latter is-based on good faith. ,
Rehearing refused.